DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 09/28/2021 to the Office Action mailed on 03/29/2021 is acknowledged.
Claim Status
Claims 1, 4, and 13-30 are pending. 
Claims 1 and 4 are currently amended.
Claim 32 was previously canceled and claims 2, 3, and 5-12 are canceled.
Claims 1, 4, and 13-30 have been examined.
Claims 1, 4, and 13-30 are rejected.

Priority
Priority to 371 PCT/IB2018/000408 filed on 03/28/2018, which claims priority to application 62/480171 filed on 03/31/2017 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Nucleotide and/or Amino Acid Sequence Disclosures
Response to Applicant’s Arguments
	Applicant filing of a separate CRF compatible sequence listing renders moot the deficiencies cited in the previous Office Action.
Withdrawn Claim Rejections - 35 USC § 102
Response to Applicant’s Arguments

The rejection of claim(s) 31 under 35 U.S.C. 102(a)(1) as being anticipated by Cohen et al. (US Patent Application Publication 2013/0122083 A1, Published 05/16/2013) is moot since the claim is canceled.
Withdrawn and Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

This rejection is reiterated from the previous Office and modified in view of the amendments to the claims.
Claims 1, 4, and 13-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US Patent Application Publication 2013/0122083 A1, Published 05/16/2013) in view of Murphy et al. (US Patent Application Publication 2013/0259876 A1, Published 10/03/2013) and Marker-Hermann et al. (T-Cell Studies in the Spondyloarthropathies, Published 2000).
The claims are further directed to a method of treating or preventing an autoimmune inflammatory disease in an HLA-B27 positive subject comprising administering to a subject having or at risk of an autoimmune inflammatory disease and who is positive for HLA-B27 a composition comprising a nucleic acid molecule encoding a mammalian heat shock protein 90 (HSP90), or an active fragment thereof, wherein the nucleic acid molecule is operatively, linked to one or more transcription control sequence, wherein the administering treats the inflammatory disease in the subject. The claims are further directed to the autoimmune inflammatory disease such as ankylosing spondylitis, anterior 
Cohen et al. teach a method of treating of T cell-mediated inflammatory autoimmune disease comprising administering to an individual in need thereof an immunogenic composition comprising a recombinant construct of a nucleic acid sequence encoding a heat shock protein 90 (HSP 90) or an active fragment thereof, wherein the nucleic acid sequence is operatively linked to one or more transcription control sequences, thereby treating the disease (prior art claim 1). The composition comprises a delivery vehicle selected from the group consisting of liposomes, micelles, emulsions, and cells (prior art claim 2). The T cell-mediated inflammatory autoimmune disease is selected from the group consisting of autoimmune uveitis and inflammatory bowel disease (Crohn’s and ulcerative colitis) (prior art claim 4). The HSP is human HSP90 (prior art claim 7). The individual is human (prior art claim 8). The composition can be administered by a route selected from the group consisting of intravenous, topical, intradermal, subcutaneous, and intramuscular (prior art claim 6). The composition can be administered prior the appearance of disease symptoms (prior art claim 3). Suitable auxiliary substances that can be added to the composition include, for example sodium chloride (paragraphs 0066 and 0067).
Cohen et al. lack a teaching wherein the subject is HLA-B27 positive. 
Murphy et al. teach that spondyloarthropathyl diseases such as ankylosing spondylitis, acute anterior uveitis, and ulcerative colitis is associated with patients that are HLA-B27 (prior art claims 22-24).
Marker-Hermann et al. teach that spondyloarthropathyl diseases are T-cell-mediated inflammatory autoimmune diseases (p. 297, column 1, paragraph 1). 

It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to administer the composition of Cohen et al. in the amount and at the times instantly claimed and have a reasonable expectation of success. One would have been motivated to do so through routine optimization. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
For the foregoing reasons the instant claims are rendered obvious by the teachings of the prior art.

This rejection is reiterated from the previous Office and modified in view of the amendments to the claims.
Claims 1, 4, and 13-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US Patent Application Publication 2013/0122083 A1, Published 05/16/2013) in view of Albarani et al. (US Patent Application Publication 2014/0286916 A1, Published 09/25/2014) and Marker-Hermann et al. (T-Cell Studies in the Spondyloarthropathies, Published 2000).
The claims are further directed to a method of treating or preventing an autoimmune inflammatory disease in an HLA-B27 positive subject comprising administering to a subject having or at risk of an autoimmune inflammatory disease and who is positive for HLA-B27 a composition comprising 
Cohen et al. teach a method of treating of T cell-mediated inflammatory autoimmune disease comprising administering to an individual in need thereof an immunogenic composition comprising a recombinant construct of a nucleic acid sequence encoding a heat shock protein 90 (HSP 90) or an active fragment thereof, wherein the nucleic acid sequence is operatively linked to one or more transcription control sequences, thereby treating the disease (prior art claim 1). The composition comprises a delivery vehicle selected from the group consisting of liposomes, micelles, emulsions, and cells (prior art claim 2). The T cell-mediated inflammatory autoimmune disease is selected from the group consisting of autoimmune uveitis and inflammatory bowel disease (Crohn’s and ulcerative colitis) (prior art claim 4). The HSP is human HSP90 (prior art claim 7). The individual is human (prior art claim 8). The composition can be administered by a route selected from the group consisting of intravenous, topical, intradermal, subcutaneous, and intramuscular (prior art claim 6). The composition can be administered prior the appearance of disease symptoms (prior art claim 3). Suitable auxiliary substances that can be added to the composition include, for example sodium chloride (paragraphs 0066 and 0067).
Cohen et al. lack a teaching wherein the subject is HLA-B27 positive. 

Marker-Hermann et al. teach that spondyloarthropathyl diseases are T-cell-mediated inflammatory autoimmune diseases (p. 297, column 1, paragraph 1). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to apply the method of Cohen et al. to the conditions taught by Albarani et al. and have a reasonable expectation of success. One would have been motivated to do so since Marker-Hermann et al. teach such conditions are also T-cell-mediated inflammatory autoimmune diseases. 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to administer the composition of Cohen et al. in the amount and at the times instantly claimed and have a reasonable expectation of success. One would have been motivated to do so through routine optimization. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
For the foregoing reasons the instant claims are rendered obvious by the teachings of the prior art.
Response to Arguments
The rejection of claims 2, 3, 6-10, and 31 under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US Patent Application Publication 2013/0122083 A1, Published 05/16/2013) in view of Murphy et al. (US Patent Application Publication 2013/0259876 A1, Published 10/03/2013) and Marker-Hermann et al. (T-Cell Studies in the Spondyloarthropathies, Published 2000) is moot since the claims are canceled. 

With regard to the rejection of claims 1, 4, and 13-30 under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US Patent Application Publication 2013/0122083 A1, Published 05/16/2013) in view of Murphy et al. (US Patent Application Publication 2013/0259876 A1, Published 10/03/2013) / Albarani et al. (US Patent Application Publication 2014/0286916 A1, Published 09/25/2014) and Marker-Hermann et al. (T-Cell Studies in the Spondyloarthropathies, Published 2000):
Applicant argues Cohen et al. “exemplifies” treating rheumatoid arthritis, which is not a HLA-B27 disease, does not share the same underlying biological mechanism with the instantly claimed spondyloarthritis, spondyloarthritis is more common in males than in females whereas in most autoimmune diseases are more common in females than males, and that other treatments of rheumatoid arthritis that have failed to treat spondyloarthritis. Therefore, Applicant concludes that there is no reasonable expectation of success in treating spondyloarthritis where the prior art only exemplifies treatment of rheumatoid arthritis, it is unlikely that treatment of such phenotypically and genotypically distinct diseases would work, and that the unpredictability in the field of treating inflammatory autoimmune diseases renders the claims non-obvious. Applicant’s argument has been fully considered but found not to be persuasive. Cohen et al. expressly teach “"The compositions and methods of the present invention are effective in any T-cell mediated inflammatory autoimmune disease including but not limited to" (paragraph 0012). Therefore, one of ordinary skill in the art would believe that since T-cell mediated inflammatory autoimmune diseases have varied biological mechanisms, phenotypically and genotypically distinct, the mode of action taught by Cohen et al. is 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI SOROUSH/Primary Examiner, Art Unit 1617